DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (U.S. Patent No. 9,748,353), hereinafter ‘Bedell 353’ in view of Bedell et al. (U.S. Patent No. 9,570,295), hereinafter ‘Bedell 295’.
Regarding to claim 1, ‘Bedell 353’ teaches a semiconductor package comprising:
a semiconductor substrate having a front surface and a back surface opposite the front surface of the semiconductor substrate (Fig. 11, element 28, column 12, line 3, semiconductor substrate 28 having a front surface (top) and a back surface (bottom));
a first metal layer having a front surface and a back surface opposite the front surface of the first metal layer, the front surface of the first metal layer being directly attached to the back surface of the semiconductor substrate (Fig. 11, element 6, column 6, line first metal layer 6 having a front surface (top) and a back surface (bottom), the top surface of the first metal layer being directly attached to the bottom surface of the semiconductor substrate 28);
an adhesive layer having a front surface and a back surface opposite the front surface of the adhesive layer, the front surface of the adhesive layer being directly attached to the back surface of the first metal layer (Fig. 11, element 16, column 8, line 21, adhesive layer 16 having a front surface (top) and a back surface (bottom), the top surface of the adhesive layer 16 being directly attached to the bottom surface of the first metal layer 6);
a second metal layer having a front surface and a back surface opposite the front surface of the second metal layer, the front surface of the second metal layer being directly attached to the back surface of the adhesive layer (Fig. 11, element 22, column 9, line 47-50, second metal layer 22 having a front surface (top) and a back surface (bottom), the top surface of the second metal layer 22 being directly attached to the bottom surface of the adhesive layer 16);
a rigid supporting layer having a front surface and a back surface opposite the front surface of the rigid supporting layer, the front surface of the rigid supporting layer being directly attached to the back surface of the second metal layer (Fig. 11, element 34, column 12, line 57-59, rigid supporting layer 34 having a front surface (top) and a back surface (bottom), the top surface of the rigid supporting layer 34 being directly attached to the bottom surface of the second metal layer 22
a plurality of contact pads attached to the front surface of the semiconductor substrate (Fig. 11, element 50, column 14, line 26, plurality of contact pads 50 attached to the front surface (top) of the semiconductor substrate 28);
wherein a thickness of the semiconductor substrate is equal to or less than 75 microns (column 12, lines 50-52);
wherein the rigid supporting layer is stiffer than a polymer material (column 12, lines 57-59, metal is stiffer than a polymer material).
In Fig. 11 of ‘Bedell 353’, the thickness of the rigid supporting layer 34 appears to be larger than the thickness of the semiconductor substrate 28; however, this limitation is not clearly disclosed in the specification. In the specification, ‘Bedell 353’ discloses the thickness of the semiconductor substrate 28 is less than 30 microns (column 12, lines 50-52). ‘Bedell 353’ further discloses the thickness of the rigid supporting layer could be any thickness necessary to incorporate the device structure (column 13, lines 3-6), but is silent as to the thickness of rigid supporting layer. Nevertheless, ‘Bedell 295’ discloses a thickness of a rigid supporting layer could be 120 microns (column 12, lines 9-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘Bedell 353’ in view of ‘Bedell 295’ to configure the thickness of the rigid supporting layer to be 120 microns in order to provide sufficient strength for processing the device stack. The modification results in a thickness of the rigid supporting layer to be larger than the thickness of the semiconductor substrate.
Regarding to claim 2, ‘Bedell 353’ teaches a thickness of the first metal layer is in a range from 1 micron to 5 microns (column 7, lines 11-15, the prior art range discloses the claimed range with sufficient specificity
Regarding to claim 3, ‘Bedell 353’ teaches a thickness of the second metal layer is in a range from 30 microns to 100 microns (column 11, lines 16-17, the prior art range discloses the claimed range with sufficient specificity).
Regarding to claim 4, ‘Bedell 353’ as modified discloses thickness of the rigid supporting layer is in a range from 75 microns to 500 microns (‘Bedell 295’, column 12, lines 9-11).
Regarding to claim 5, ‘Bedell 353’ teaches the adhesive layer comprises electrically conductive adhesive (column 8, line 21, metal is electrically conductive).
Regarding to claim 7, ‘Bedell 353’discloses materials could be selected for making the rigid supporting layer according to the semiconductor substrate (column 12, lines 55-65).   ‘Bedell 353’ as modified does not specifically disclose a Young's modulus of an entirety of the rigid supporting layer is in a range from 50% to 150% of a Young's modulus of the semiconductor substrate; and wherein a coefficient of thermal expansion (CTE) of the entirety of the rigid supporting layer is in a range from 50% to 250% of the CTE of the semiconductor substrate, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a Young's modulus of an entirety of the rigid supporting layer is in a range from 50% to 150% of a Young's modulus of the semiconductor substrate, and a coefficient of thermal expansion (CTE) of the entirety of the rigid supporting layer is in a range from 50% to 250% of the CTE of the semiconductor substrate in order to handle thermal stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 9, ‘Bedell 353’ teaches an entirety of the rigid supporting layer is made of an amorphous glass material (column 13, lines 7-10).
Regarding to claim 10, ‘Bedell 353’ teaches an entirety of the first metal layer is made of a material selected from the group consisting of aluminum, nickel, and gold (column 7, lines 25-27); and wherein an entirety of the second metal layer is made of a material selected from the group consisting of titanium, nickel, and silver (column 10, lines 19-20). 
Regarding to claim 11, ‘Bedell 353’ teaches a method for fabricating a plurality of semiconductor packages, the method comprising the steps of (the method steps are not claimed to impart a specific order):
providing a device wafer comprising 
a semiconductor substrate having a front surface and a back surface opposite the front surface of the semiconductor substrate (Fig. 11, element 28, column 12, line 3, semiconductor substrate having a front surface (top) and a back surface (bottom));
a first metal layer having a front surface and a back surface opposite the front surface of the first metal layer, the front surface of the first metal layer being directly attached to the back surface of the semiconductor substrate (Fig. 11, element 6, column 6, line 54, first metal layer 6 having a front surface (top) and a back surface (bottom), the top surface of the first metal layer being directly attached to the bottom surface of the semiconductor substrate 28); and
a plurality of contact pads attached to the front surface of the semiconductor substrate (Fig. 11, element 50, column 14, line 26, plurality of contact pads 50 attached to the front surface (top) of the semiconductor substrate 28);
providing a supporting wafer comprising 
a second metal layer having a front surface and a back surface opposite the front surface of the second metal layer (Fig. 11, element 22, column 9, line 47-50, second metal layer 22 having a front surface (top) and a back surface (bottom)); and
a rigid supporting layer having a front surface and a back surface opposite the front surface of the rigid supporting layer, the front surface of the rigid supporting layer being directly attached to the back surface of the second metal layer (Fig. 11, element 34, column 12, line 57-59, rigid supporting layer 34 having a front surface (top) and a back surface (bottom), the top surface of the rigid supporting layer 34 being directly attached to the bottom surface of the second metal layer 22);
attaching the supporting wafer to the device wafer via an adhesive layer, the adhesive layer having a front surface and a back surface opposite the front surface of the adhesive layer (Fig. 11, the supporting wafer 22/34 is attached to the device wafer via adhesive layer 16, the adhesive layer having a front surface (top) and a back surface (bottom)), the front surface of the adhesive layer being directly attached to the back surface of the first metal layer, and the front surface of the second metal layer being directly attached to the back surface of the adhesive layer (Fig. 11, the front surface (top) of the adhesive layer 16 being directly attached to the back surface (bottom) of the first metal layer 6, and the front surface (top) of the second metal layer 22 being directly attached to the back surface (bottom) of the adhesive layer 16); and
applying a singulation process (Fig. 11, the devices are singulated along walls 38);
wherein a thickness of the semiconductor substrate is equal to or less than 75 microns (column 12, lines 50-52);
wherein the rigid supporting layer is stiffer than a polymer material (column 12, lines 57-59, metal is stiffer than a polymer material).
In Fig. 11 of ‘Bedell 353’, the thickness of the rigid supporting layer 34 appears to be larger than the thickness of the semiconductor substrate 28; however, this limitation is not clearly disclosed in the specification. In the specification, ‘Bedell 353’ discloses the thickness of the semiconductor substrate 28 is less than 30 microns (column 12, lines 50-52). ‘Bedell 353’ further discloses the thickness of the rigid supporting layer could be any thickness necessary to incorporate the device structure (column 13, lines 3-6), but is silent as to the thickness of rigid supporting layer. Nevertheless, ‘Bedell 295’ discloses a thickness of a rigid supporting layer could be 120 microns (column 12, lines 9-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘Bedell 353’ in view of ‘Bedell 295’ to configure the thickness of the rigid supporting layer to be 120 microns in order to provide sufficient strength for processing the device stack. The modification results in a thickness of the rigid supporting layer is larger than the thickness of the semiconductor substrate.
Regarding to claim 12, ‘Bedell 353’ teaches a thickness of the first metal layer is in a range from 1 micron to 5 microns (column 7, lines 11-15, the prior art range discloses the claimed range with sufficient specificity).
Regarding to claim 13, ‘Bedell 353’ teaches a thickness of the second metal layer is in a range from 30 microns to 100 microns (column 11, lines 16-17, the prior art range discloses the claimed range with sufficient specificity
Regarding to claim 14, ‘Bedell 353’ as modified discloses thickness of the rigid supporting layer is in a range from 75 microns to 500 microns (‘Bedell 295’, column 12, lines 9-11).
Regarding to claim 15, ‘Bedell 353’ teaches the adhesive layer comprises electrically conductive adhesive (column 8, line 21, metal is electrically conductive).
Regarding to claim 17, ‘Bedell 353’discloses materials could be selected for making the rigid supporting layer according to the semiconductor substrate (column 12, lines 55-65).   ‘Bedell 353’ as modified does not specifically disclose  a Young's modulus of an entirety of the rigid supporting layer is in a range from 50% to 150% of a Young's modulus of the semiconductor substrate; and wherein a coefficient of thermal expansion (CTE) of the entirety of the rigid supporting layer is in a range from 50% to 250% of the CTE of the semiconductor substrate, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a Young's modulus of an entirety of the rigid supporting layer is in a range from 50% to 150% of a Young's modulus of the semiconductor substrate; and wherein a coefficient of thermal expansion (CTE) of the entirety of the rigid supporting layer is in a range from 50% to 250% of the CTE of the semiconductor substrate in order to reduce thermal stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 19, ‘Bedell 353’ teaches an entirety of the rigid supporting layer is made of an amorphous glass material (column 13, lines 7-10).
Regarding to claim 20, ‘Bedell 353’ teaches an entirety of the first metal layer is made of a material selected from the group consisting of aluminum, nickel, and gold (column 7, lines 25-. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (U.S. Patent No. 9,748,353) and Bedell et al. (U.S. Patent No. 9,570,295), as applied to claim 1 above, further in view of Peidous et al. (U.S. Patent No. 9,831,115)
Regarding to claim 8, ‘Bedell 353’ as modified does not disclose an entirety of the rigid supporting layer is made of a single crystal silicon material or a poly-crystal silicon material fabricated from a reclaimed silicon wafer. Peidous discloses an entirety of a rigid supporting layer is made of a single crystal silicon material or a poly-crystal silicon material fabricated from a reclaimed silicon wafer (Fig. 4, element 100, column 7, lines 50-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘Bedell 353’ in view of Peidous to make an entirety of the rigid supporting layer of a single crystal silicon material or a poly-crystal silicon material fabricated from a reclaimed silicon wafer in order to simplify the fabrication process, thus to reduce manufacturing cost.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (U.S. Patent No. 9,748,353) and Bedell et al. (U.S. Patent No. 9,570,295), as applied to claim 11 above, further in view of Peidous et al. (U.S. Patent No. 9,831,115)
Regarding to claim 18, ‘Bedell 353’ as modified does not disclose an entirety of the rigid supporting layer is made of a single crystal silicon material or a poly-crystal silicon material fabricated from a reclaimed silicon wafer. Peidous discloses an entirety of a rigid supporting layer is made of a single crystal silicon material or a poly-crystal silicon material fabricated from a reclaimed silicon wafer (Fig. 4, element 100, column 7, lines 50-52). It would have been 
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the semiconductor package is a common-drain metal-oxide-semiconductor field-effect transistor (MOSFET) chip scale package (CSP) for battery protection application; wherein two gates and two sources are on a front surface of the common-drain MOSFET CSP; and wherein a common-drain is on a back surface of the common-drain MOSFET CSP” in combination with the limitations recited in claim 1.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the semiconductor package is a common-drain metal-oxide-semiconductor field-effect transistor (MOSFET) chip scale package (CSP) for battery protection application; wherein two gates and two sources are on a front surface of the common-drain MOSFET CSP; and wherein a common-drain is on a back surface of the common-drain MOSFET CSP” in combination with the limitations recited in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828